976 F.2d 45
298 U.S.App.D.C. 97
NOTICE: D.C. Circuit Local Rule 11(c) states that unpublished orders, judgments, and explanatory memoranda may not be cited as precedents, but counsel may refer to unpublished dispositions when the binding or preclusive effect of the disposition, rather than its quality as precedent, is relevant.Randy E. BARTKOSKI, Appellant,v.U.S. ARMY.
No. 91-5358.
United States Court of Appeals, District of Columbia Circuit.
Aug. 28, 1992.

Before WALD, BUCKLEY and RANDOLPH, Circuit Judges.
ORDER
PER CURIAM.


1
Upon consideration of the motion for appointment of counsel;  the motion for summary affirmance and opposition thereto;  and the motion for case related material to supplement the record, it is


2
ORDERED that the motion for summary affirmance be granted in part and denied in part.   The district court's dismissal of the Privacy Act claim is affirmed.   The merits of the parties' positions are so clear as to justify summary action.   See Taxpayers Watchdog, Inc. v. Stanley, 819 F.2d 294, 297 (D.C.Cir.1987) (per curiam);   Walker v. Washington, 627 F.2d 541, 545 (D.C.Cir.)  (per curiam), cert. denied, 449 U.S. 994 (1980).   It is


3
FURTHER ORDERED that the district court's dismissal of the breach of enlistment contract claims be vacated and remanded.   The district court was without jurisdiction to entertain Bartkoski's contractual claims against the United States Army because the claims exceeded the monetary limit imposed by the Little Tucker Act, 28 U.S.C. § 1346(a)(2).   See United States v. Hohri, 482 U.S. 64, 72 (1987) ("Tucker Act claims for more than $10,000 may be brought only in the United States Claims Court.").   We leave it to the sound discretion of the district court to determine whether the complaint should be dismissed or transferred to the Claims Court pursuant to 28 U.S.C. § 1631.   It is


4
FURTHER ORDERED that the motion for appointment of counsel and the motion for case related material to supplement the record be dismissed as moot.


5
The Clerk is directed to withhold issuance of the mandate herein until seven days after disposition of any timely petition for rehearing.   See D.C.Cir.Rule 15.